DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/21/20 is acknowledged.  The traversal is on the ground(s) that unity of invention exists among compounds, process and uses.  This is not found persuasive because there is a lack of a special technical feature  given that a significant structural element is not shared by all of the alternatives.   Just about every part of formulas I and II is a variable. The part shared by the elected subject matter is old as evidenced by the art  cited by applicants and one  applied below  directed to various aspects of applicants’ invention. Thus, there exists no substantial structural feature in common that can be said to provide an advance over the art. Additionally, the fields of search for all embodiments within the “Y” ring choices would  not all be the same as the exact nature of said ring would affect classification in the CPC. Such permutations would require separate  electronic searches as well given variation permitted at Y1 as C in  claim 1 vs the many species in claim 13 and perhaps elsewhere that also embrace Y1 as N. 
The requirement is still deemed proper and is therefore made FINAL.
Based on species elected having Y1 as CRa in Formula I, said subject matter is only being examined in formula (I) as well as formula (II-1). Applicants are advised that 
As no art was found for the elected species, the search has been extended only to the extent necessary to determine patentability of the claims directed to elected subject matter embraced in claims 1-3, 8-14 and 17 and the following rejections apply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. Scope of  “optionally substituted” appearing throughout the R variables is  open-ended. From a reading of the specification beginning on p.42, a list of  exemplary substituents are provided but  not limited to said groups  given the wording appearing in the list “preferably, “and the like” and “etc.”. 
 A similar issue was present in Ex parte Remark 15 USPQ 2d 1498 (at p.1500) in which it was decided that claim language that relied on open-ended language was "vague and uncertain" since it was not clear what else was intended to be covered.

b” variable should be reinstated on p.4 to provide antecedent basis for the subset rings being claimed on p.3.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For claim 10  Y1 as N is no longer claimed in claim 1 and is otherwise not part of the elected subject matter.  The same applies to the many species in claim 13 not covered by claim 1 and not examined.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 


Claims 1-3,8-14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for salts, isomers (as defined in the specification),solvates and isotopes (as defined in the specification), does not reasonably provide enablement for scope of polymorphs and prodrugs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Applicants provide no reasonable assurance that any and all known prodrugs  will have the ability to regenerate in vivo to the instant compounds by one or more biological processes.  It is not the norm that one can predict with any degree of accuracy a particular prodrug form of an active compound will be more soluble, more easily handled in formulations or more bioavailable without actual testing in vivo .  Pursuant to In re Wands, 8 USPQ2d 1400, factors such as 1) direction or guidance- there is no mention of specific prodrugs for instant compounds just citation of various text books and articles; 2) presence or absence of working examples- there is none in the present case; 3) breadth of the claims- scope is easily in the billions; and 4) quantity of experimentation needed to make or use the invention must be considered to determine if undue experimentation is present.  With regard to quantity of experimentation needed, note Burger, provided with this action which emphasizes the many experimental factors for consideration for a successful prodrug as well as the difficulty in extrapolating data from one species to another. See p.976. Also, see Banker rd paragraph on p.596 states that “extensive development must be undertaken to find the correct chemical modification for a specific drug.” 
Applicants provide no enabling disclosure that any polymorph for one or more instant compounds exist.  It is not the norm that one can predict if any polymorph exists for a given compound. Note Bauer provided with this action who states on p.18 right column that one cannot predict polymorph formation even under specific conditions (eg. temperature) for a given compound.

  Pursuant to In re Wands, 8 USPQ2d 1400, factors such as 1) direction or guidance- there is no mention of the existence of any specific polymorph  for instant compounds; 2) presence or absence of working examples- there is none in the present case; 3) breadth of the claims- scope is easily in the millions in view of the may permutations embraced by formula (I); and 4) quantity of experimentation needed to make or use the invention must be considered to determine if undue experimentation is present.  With regard to quantity of experimentation needed, again note Bauer, who emphasizes the many experimental factors for discovery of a single polymorph as well as consideration for the presence of  multiple polymorphs and interconversions within a given compound.
In view of all these factors undue experimentation would be required to practice the invention.
Claims 1-3 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The There is no reasonable basis for assuming that the myriad of compounds embraced by the all the generic claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. This applies for  the scope of heterocyclyl rings  and heteroaryl rings permitted in many if not all of the R variables  which includes saturated, partly unsaturated  rings for the former and heteroaryls which can be monocyclic, polycyclic and directly or indirectly attached with ring hetero atoms in any array. Additionally, from a reading of the specification the optional substituents permitted on all variables can include the aforementioned scope of hetero rings and which in turn can be spiro-fused and bridged.  Also the scope for “Y” rings include ring sizes that vary from 4- to 12-membered with in addition to C atoms, N,O and S as ring members in any array which can also be spiro-fused and bridged.
Compounds made  and tested do not represent such a scope but rather the scope in claims 8-12 .There is otherwise no reasonable basis for assuming that the myriad of compounds embraced by the broader generic claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. Also see MPEP 2164.03 for enablement requirements in cases directed to structure-sensitive arts such as the pharmaceutical art.  Also note the criteria for enablement as set out in 
1) Breadth of the claims- the claims cover compounds easily in the billions in view of the many variables and permutations permitted; 
2) Level of unpredictability in the art-  the invention is pharmaceutical in nature as it involves inhibition of one or more CDK enzyme which has been implicated in treatment of cancers . This in turn requires sufficient SAR data to assess how small ligands of a given class may successfully interact with the binding site(s) of the enzyme. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be unpredictable. See In re Fisher 166 USPQ 18;
3) Direction or guidance-  the compounds made and tested are not representative of the full claimed scope as indicated above;
4) State of the prior art-  The compounds are  6-pyrimidinyl benzoimidazolyl derivatives with a pyridine ring at the 2-position of the pyrimidine which in turn is further substituted  via a methylene to many hetero rings of various degrees of fusion, ring size and unsaturation. While compounds are known in the prior art having the instant activity  they do no evidence the many structural permutations embraced herein will have the requisite activity needed to practice the invention;
In view of the above considerations, this rejection is being applied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,8-14 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO’605). The WO publication cited by applicants has a publication date more than a year earlier than applicants’ priority date. It describes compounds having the same backbone as herein for use as CDK inhibitors. While C- However in the present case Liu also teaches methyl can be present. See definition of R4c which includes alkyl and exemplifies such in other species in Liu such as eg.436. Also close are compounds of formula (C) and (D) on p.82 which only differ in claims 8-13 in having a H in place of Me at instant R5 or R6. See in claim 13 1st and 3rd rows on p.30 with said Me as the linker. Claim 14 is also rejected as it additionally contains an ethyl vs methyl on the piperidine N and thus is an adjacent homolog of formula (C)  which are also considered obvious variants without an equivalency teaching. See for example, In re Shetty 195 USPQ 753; Ex parte Ruddy 121 USPQ 427; Ex parte Nathan 121 USPQ 349  and In re Dillon 16 USPQ 2d 1897 regarding the patentability of  homologs. While claim 14 is drafted as a product-by-process claim for patentability purposes, as stated in the MPEP 2113: " The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe,  227 USPQ 964.
See also the 1st compound, 3rd row on p.22 which is similar to compound 537 in the same way as formula (C) vs species in claim 14 is .

Claims 10 and 13 are rejected under judicial doctrine as being drawn to an improper Markush group. The Markush at Y1-containing rings in (I-1) are drawn to multiple inventions for reasons set forth in the lack of unity requirement. The resulting structures embrace a variety of  groups and ring systems which are not all art-recognized  equivalents as evident at the very least by the art cited by applicants and there is no evidence of record that the pyridinylamino attached to pyrimidine-substituted benzimidazole common to all the compounds in  these claims  contribute solely to the instant physiological activity. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Deletion of nonelected subject matter would overcome this rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624